312 F.2d 891
Robert E. LIPSCOMB, Appellant,v.UNITED STATES of America, Appellee.
No. 17252.
United States Court of Appeals Eighth Circuit.
Jan. 23, 1963.

Robert E. Lipscomb, pro se.
Richard D. Fitzgibbon, U.S. Atty., St. Louis, Mo., for appellee.
Before JOHNSEN, Chief Judge, and MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
For record purposes, the appeal is permitted to be docketed without payment of fee.  The motions of appellant for leave to proceed on appeal in forma pauperis and for appointment of counsel are denied, for the reason that the appeal is frivolous, and it will accordingly be so dismissed.


2
The appeal is from the denial of a further motion by appellant to have his conviction and sentence set aside, which is entitled 'A Motion in the Nature of a Writ of Habeas Corpus', but which attempts to raise once more questions previously determined or controlled by the numberous other legal proceedings in which he has for eleven years been engaging, as referred to in our opinion in Lipscomb v. United States, 8 Cir., 308 F.2d 420.


3
Various incidental motions have also been filed by appellant, whose denial is covered by the dismissal made of the appeal as frivolous.


4
Appeal dismissed.